The Honorable Luther "Lu" Hardin State Senator 2505 West Second Court Russellville, AR  72801
Dear Senator Hardin:
This is in response to your request for an opinion on behalf of Justice of the Peace Dale Brown with regard to an elected county official's service as a full-time county employee.  It is my understanding that Justice of the Peace Brown wishes to know, specifically, whether an elected county coroner may also work for the county ambulance service.
I have enclosed a copy of Opinion Number 86-361 which was issued, in part, in response to a question involving a county coroner owning and/or managing the county ambulance service.  It was concluded therein that a prohibited conflict of interest existed in that situation, pursuant to Ark. Stat. Ann. 17-4208 (not codified as Arkansas Code of 1987 Annotated 14-14-1202).
It must be concluded, in accordance with this Opinion, that the language of A.C.A. 14-14-1202 is broad enough to proscribe the County Coroner's employment by the county ambulance service.  This provision states in pertinent part as follows under subsection (c):
(c)  No officer or employee of county government shall:
    (1)  Be interested, either directly or indirectly, in any contract or transaction made, authorized, or entered into on behalf of the county or an entity created by the county, or accept or receive any property, money, or other valuable thing, for his use or benefit on account of, connected with, or growing out of any contract or transaction of a county.
It is therefore my opinion that a county coroner may not lawfully also serve as an employee of the county ambulance service.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.